EXHIBIT 12 NORTHWEST NATURAL GAS COMPANY Computation of Ratio of Earnings to Fixed Charges January 1, 2004 – March 31, 2009 (Thousands, except ratio of earnings to fixed charges) (Unaudited) 12 Months Three Months(1) Ended Ended Year Ended December 31, March 31, March 31, 2008 2007 2006 2005 2004 2009 2009 Fixed Charges, as defined: Interest on Long-Term Debt $33,605 $34,294 $34,651 $34,330 $33,776 $33,600 $8,430 Other Interest 4,022 4,116 4,648 2,665 2,184 3,796 816 Amortization of Debt Discount and Expense 700 711 716 808 773 719 194 Interest Portion of Rentals 1,551 1,523 1,465 1,357 1,489 1,565 407 Total Fixed Charges, as defined $39,878 $40,644 $41,480 $39,160 $38,222 $39,680 $9,847 Earnings, as defined: Net Income $69,525 $74,497 $63,415 $58,149 $50,572 $73,720 $47,363 Taxes on Income 40,678 44,060 36,234 32,720 26,531 43,805 28,828 Fixed Charges, as above 39,878 40,644 41,480 39,160 38,222 39,680 9,847 Total Earnings, as defined $150,081 $159,201 $141,129 $130,029 $115,325 $157,205 $86,038 Ratio of Earnings to Fixed Charges 3.76 3.92 3.40 3.32 3.02 3.96 8.74 (1) A significant part of the business of NW Natural is of a seasonal nature; therefore, the ratios of earnings to fixed charges for the interim periods are not necessarily indicative of the results for a full year.
